Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Guaranty Federal Bancshares, Inc. Springfield, Missouri We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March27, 2008, on our audits of the consolidated financial statements included in the Annual Report on Form 10-K of Guaranty Federal Bancshares, Inc. as of December 31, 2007 and 2006, and for the years ended December 31, 2007, 2006 and 2005.We also consent to the reference to our firm under the caption “Experts.” /s/BKD, LLP Springfield, Missouri February
